                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 1 of 15 Page ID #:629




                                                           1          Hassan A. Zavareei (SBN 181547)       Parisa Jassim (SBN 273915)
                                                                      hzavareei@tzlegal.com                 parisa.jassim@akerman.com
                                                           2          Kristen G. Simplicio (SBN 263291)     AKERMAN LLP
                                                                      kaizpuru@tzlegal.com                  601 West Fifth Street, Suite 300
                                                           3          TYCKO & ZAVAREEI LLP                  Los Angeles, CA 90071
                                                                      1828 L Street NW, Suite 1000          T: 213-688-9500; F: 213-627-6342
                                                           4          Washington, D.C. 20036
                                                                      T: 202-973-0900; F: 202-973-0950      Celia C. Falzone (Pro Hac Vice)
                                                           5                                                celia.falzone@akerman.com
                                                                      Todd A. Walburg (SBN 213063)          AKERMAN LLP
                                                           6          twalburg@baileyglasser.com            50 North Laura Street, Suite 3100
                                                                      BAILEY & GLASSER LLP                  Jacksonville, FL 32202
                                                           7          475 14th Street, Suite 610            T: 904-798-3700; F: 904-798-3730
                                                                      Oakland, California 94612
                                                           8          T: 510-207-8633; F: 510-463-0241      Marc J. Gottlieb (Pro Hac Vice)
                                                                      Counsel for Plaintiffs                marc.gottlieb@akerman.com
                                                           9          KENDRA TRICE AND ANDREW               AKERMAN LLP
                                                                      BROWN, JR                             350 East Las Olas Blvd., Suite 1600
                                                       10                                                   Fort Lauderdale, FL 33301
                                                                                                            T: 954-463-2700; F: 954-463-2224
                                                       11                                                   Counsel for Defendant
                                                                                                            PENNYMAC LOAN SERVICES, LLC
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13                                UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                       14                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                       15
                                                       16         KENDRA TRICE and ANDREW                      Case No. 5:20-cv-01052-FMO-KK
                                                                  BROWN JR., on behalf of themselves
                                                       17         and all others similarly situated,
                                                       18                                                                STIPULATED
                                                                                Plaintiffs,                           PROTECTIVE ORDER
                                                       19
                                                                  v.
                                                       20
                                                                  PENNYMAC LOAN SERVICES, LLC,
                                                       21
                                                       22                       Defendant.
                                                       23
                                                       24        1.       A.    PURPOSES AND LIMITATIONS
                                                       25                 Discovery in this action is likely to involve production of confidential,
                                                       26        proprietary, or private information for which special protection from public disclosure
                                                       27        and from use for any purpose other than prosecuting this litigation may be warranted.
                                                       28
                                                                                                            1                  CASE NO. 5:20-cv-01052-FMO-KK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 2 of 15 Page ID #:630




                                                           1     Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                           2     following Stipulated Protective Order. The parties acknowledge that this Order does
                                                           3     not confer blanket protections on all disclosures or responses to discovery and that the
                                                           4     protection it affords from public disclosure and use extends only to the limited
                                                           5     information or items that are entitled to confidential treatment under the applicable
                                                           6     legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                                           7     that this Stipulated Protective Order does not entitle them to file confidential
                                                           8     information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                                           9     followed and the standards that will be applied when a party seeks permission from
                                                       10        the court to file material under seal.
                                                       11              B.     GOOD CAUSE STATEMENT
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12              This action is likely to involve trade secrets and other valuable commercial,
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13        financial, and/or proprietary information for which special protection from public
AKERMAN LLP




                                                       14        disclosure and from use for any purpose other than prosecution of this action is
                                                       15        warranted. Such confidential and proprietary materials and information consist of,
                                                       16        among other things, confidential business or financial information, information
                                                       17        regarding confidential business practices, or other confidential commercial
                                                       18        information (including information implicating privacy rights of third parties),
                                                       19        information otherwise generally unavailable to the public, or which may be privileged
                                                       20        or otherwise protected from disclosure under state or federal statutes, court rules, case
                                                       21        decisions, or common law. In addition, a potentially relevant agreement between
                                                       22        PennyMac and a non-party includes a provision that PennyMac will keep the
                                                       23        agreement terms confidential, and potentially relevant production may include
                                                       24        confidential, personal data of PennyMac borrowers. Accordingly, to expedite the flow
                                                       25        of information, to facilitate the prompt resolution of disputes over confidentiality of
                                                       26        discovery materials, to adequately protect information the parties are entitled to keep
                                                       27        confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                       28
                                                                                                            2                    CASE NO. 5:20-cv-01052-FMO-KK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 3 of 15 Page ID #:631




                                                           1     material in preparation for and in the conduct of trial, to address their handling at the
                                                           2     end of the litigation, and serve the ends of justice, a protective order for such
                                                           3     information is justified in this matter. It is the intent of the parties that information
                                                           4     will not be designated as confidential for tactical reasons and that nothing be so
                                                           5     designated without a good faith belief that it has been maintained in a confidential,
                                                           6     non-public manner, and there is good cause why it should not be part of the public
                                                           7     record of this case.
                                                           8     2.     DEFINITIONS
                                                           9            2.1    Action: this lawsuit, Trice, et al v. PennyMac Loan Services, LLC, Case
                                                       10        No. 5:20-cv-01052-FMO-KK (C.D. Cal. 2020).
                                                       11               2.2    Challenging Party: a Party or Non-Party that challenges the designation
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        of information or items under this Order.
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13               2.3 "CONFIDENTIAL" Information or Items: information (regardless of how
AKERMAN LLP




                                                       14        it is generated, stored or maintained) or tangible things that qualify for protection under
                                                       15        Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                                       16        Statement.
                                                       17               2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                       18        their support staff).
                                                       19               2.5    Designating Party: a Party or Non-Party that designates information or
                                                       20        items that it produces in disclosures or in responses to discovery as
                                                       21        "CONFIDENTIAL."
                                                       22               2.6    Disclosure or Discovery Material: all items or information, regardless
                                                       23        of the medium or manner in which it is generated, stored, or maintained (including,
                                                       24        among other things, testimony, transcripts, and tangible things), that are produced or
                                                       25        generated in disclosures or responses to discovery in this matter.
                                                       26               2.7    Expert: a person with specialized knowledge or experience in a matter
                                                       27        pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                       28
                                                                                                            3                     CASE NO. 5:20-cv-01052-FMO-KK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 4 of 15 Page ID #:632




                                                           1     an expert witness or as a consultant in this Action.
                                                           2           2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                           3     House Counsel does not include Outside Counsel of Record or any other outside
                                                           4     counsel.
                                                           5           2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                           6     other legal entity not named as a Party to this action.
                                                           7           2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                           8     to this Action but are retained to represent or advise a party to this Action and have
                                                           9     appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                       10        has appeared on behalf of that party, and includes support staff.
                                                       11              2.11 Party: any party to this Action, including all of its officers, directors,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        employees, consultants, retained experts, and Outside Counsel of Record (and their
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13        support staffs).
AKERMAN LLP




                                                       14              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                       15        Discovery Material in this Action.
                                                       16              2.13 Professional Vendors: persons or entities that provide litigation support
                                                       17        services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                       18        demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                       19        and their employees and subcontractors.
                                                       20              2.14 Protected Material: any Disclosure or Discovery Material that is
                                                       21        designated as "CONFIDENTIAL."
                                                       22              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                       23        from a Producing Party.
                                                       24        3.    SCOPE
                                                       25              The protections conferred by this Stipulation and Order cover not only Protected
                                                       26        Material (as defined above), but also (1) any information copied or extracted from
                                                       27        Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                                       28
                                                                                                           4                   CASE NO. 5:20-cv-01052-FMO-KK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 5 of 15 Page ID #:633




                                                           1     Material; and (3) any testimony, conversations, or presentations by Parties or their
                                                           2     Counsel that might reveal Protected Material.
                                                           3           Any use of Protected Material at trial shall be governed by the orders of the trial
                                                           4     judge. This Order does not govern the use of Protected Material at trial.
                                                           5     4.    DURATION
                                                           6           Even after final disposition of this litigation, the confidentiality obligations
                                                           7     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                                           8     in writing or a court order otherwise directs. Final disposition shall be deemed to be
                                                           9     the later of (1) dismissal of all claims and defenses in this Action, with or without
                                                       10        prejudice; and (2) final judgment herein after the completion and exhaustion of all
                                                       11        appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        for filing any motions or applications for extension of time pursuant to applicable law.
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13        5.    DESIGNATING PROTECTED MATERIAL
AKERMAN LLP




                                                       14              5.1       Exercise of Restraint and Care in Designating Material for Protection.
                                                       15        Each Party or Non-Party that designates information or items for protection under this
                                                       16        Order must take care to limit any such designation to specific material that qualifies
                                                       17        under the appropriate standards. The Designating Party must designate for protection
                                                       18        only those parts of material, documents, items, or oral or written communications that
                                                       19        qualify so that other portions of the material, documents, items, or communications
                                                       20        for which protection is not warranted are not swept unjustifiably within the ambit of
                                                       21        this Order.
                                                       22              Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                       23        that are shown to be clearly unjustified or that have been made for an improper purpose
                                                       24        (e.g., to unnecessarily encumber the case development process or to impose
                                                       25        unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                       26        to sanctions.
                                                       27
                                                       28
                                                                                                             5                   CASE NO. 5:20-cv-01052-FMO-KK
                                                                                               STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 6 of 15 Page ID #:634




                                                           1           If it comes to a Designating Party's attention that information or items that it
                                                           2     designated for protection do not qualify for protection, that Designating Party must
                                                           3     promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                           4           5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                           5     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                           6     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                           7     under this Order must be clearly so designated before the material is disclosed or
                                                           8     produced.
                                                           9           Designation in conformity with this Order requires:
                                                       10              (a)    for information in documentary form (e.g., paper or electronic
                                                       11        documents, but excluding transcripts of depositions or other pretrial or trial
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        proceedings), that the Producing Party affix at a minimum, the legend
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13        "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
AKERMAN LLP




                                                       14        contains protected material. If only a portion or portions of the material on a page
                                                       15        qualifies for protection, the Producing Party also must clearly identify the protected
                                                       16        portion(s) (e.g., by making appropriate markings in the margins).
                                                       17              A Party or Non-Party that makes original documents available for inspection
                                                       18        need not designate them for protection until after the inspecting Party has indicated
                                                       19        which documents it would like copied and produced. During the inspection and before
                                                       20        the designation, all of the material made available for inspection shall be deemed
                                                       21        "CONFIDENTIAL." After the inspecting Party has identified the documents it wants
                                                       22        copied and produced, the Producing Party must determine which documents, or
                                                       23        portions thereof, qualify for protection under this Order. Then, before producing the
                                                       24        specified documents, the Producing Party must affix the "CONFIDENTIAL legend"
                                                       25        to each page that contains Protected Material. If only a portion or portions of the
                                                       26        material on a page qualifies for protection, the Producing Party also must clearly
                                                       27        identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                                       28
                                                                                                           6                    CASE NO. 5:20-cv-01052-FMO-KK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 7 of 15 Page ID #:635




                                                           1           (b)     for testimony given in depositions that the Designating Party identify the
                                                           2     Disclosure or Discovery Material on the record, before the close of the deposition all
                                                           3     protected testimony.
                                                           4           (c)     for information produced in some form other than documentary and for
                                                           5     any other tangible items, that the Producing Party affix in a prominent place on the
                                                           6     exterior of the container or containers in which the information is stored the legend
                                                           7     "CONFIDENTIAL." If only a portion or portions of the information warrants
                                                           8     protection, the Producing Party, to the extent practicable, shall identify the protected
                                                           9     portion(s).
                                                       10              5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                       11        failure to designate qualified information or items does not, standing alone, waive the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        Designating Party's right to secure protection under this Order for such material. Upon
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13        timely correction of a designation, the Receiving Party must make reasonable efforts
AKERMAN LLP




                                                       14        to assure that the material is treated in accordance with the provisions of this Order.
                                                       15        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                       16              6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                                                       17        designation of confidentiality at any time that is consistent with the Court's Scheduling
                                                       18        Order.
                                                       19              6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                                                       20        resolution process under Local Rule 37.1 et seq.
                                                       21              6.3     The burden of persuasion in any such challenge proceeding shall be on
                                                       22        the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                       23        (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                       24        expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                       25        or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                       26        material in question the level of protection to which it is entitled under the Producing
                                                       27        Party's designation until the Court rules on the challenge.
                                                       28
                                                                                                           7                     CASE NO. 5:20-cv-01052-FMO-KK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 8 of 15 Page ID #:636




                                                           1     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                           2           7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                           3     disclosed or produced by another Party or by a Non-Party in connection with this
                                                           4     Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                           5     Protected Material may be disclosed only to the categories of persons and under the
                                                           6     conditions described in this Order. When the Action has been terminated, a Receiving
                                                           7     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                           8     Protected Material must be stored and maintained by a Receiving Party at a location
                                                           9     and in a secure manner that ensures that access is limited to the persons authorized
                                                       10        under this Order.
                                                       11              7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        otherwise ordered by the court or permitted in writing by the Designating Party, a
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13        Receiving Party may disclose any information or item designated "CONFIDENTIAL"
AKERMAN LLP




                                                       14        only to:
                                                       15              (a)    the Receiving Party's Outside Counsel of Record in this Action, as well
                                                       16        as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                       17        to disclose the information for this Action;
                                                       18              (b)    the officers, directors, and employees (including House Counsel) of the
                                                       19        Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                       20              (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                       21        disclosure is reasonably necessary for this Action and who have signed the
                                                       22        "Acknowledgment and Agreement to Be Bound" (Exhibit A);
                                                       23              (d)    the court and its personnel;
                                                       24              (e)    court reporters and their staff;
                                                       25              (f)    professional jury or trial consultants, mock jurors, and Professional
                                                       26        Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                       27        signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
                                                       28
                                                                                                           8                 CASE NO. 5:20-cv-01052-FMO-KK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 9 of 15 Page ID #:637




                                                           1           (g)    the author or recipient of a document containing the information or a
                                                           2     custodian or other person who otherwise possessed or knew the information;
                                                           3           (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
                                                           4     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                           5     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                           6     not be permitted to keep any confidential information unless they sign the
                                                           7     "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise agreed
                                                           8     by the Designating Party or ordered by the court. Pages of transcribed deposition
                                                           9     testimony or exhibits to depositions that reveal Protected Material may be separately
                                                       10        bound by the court reporter and may not be disclosed to anyone except as permitted
                                                       11        under this Stipulated Protective Order; and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12              (i)    any mediator or settlement officer, and their supporting personnel,
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13        mutually agreed upon by any of the parties engaged in settlement discussions.
AKERMAN LLP




                                                       14        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                       15        OTHER LITIGATION
                                                       16              If a Party is served with a subpoena or a court order issued in other litigation
                                                       17        that compels disclosure of any information or items designated in this Action as
                                                       18        "CONFIDENTIAL," that Party must:
                                                       19              (a)    promptly notify in writing the Designating Party. Such notification shall
                                                       20        include a copy of the subpoena or court order;
                                                       21              (b)    promptly notify in writing the party who caused the subpoena or order to
                                                       22        issue in the other litigation that some or all of the material covered by the subpoena or
                                                       23        order is subject to this Protective Order. Such notification shall include a copy of this
                                                       24        Stipulated Protective Order; and
                                                       25              (c)    cooperate with respect to all reasonable procedures sought to be pursued
                                                       26        by the Designating Party whose Protected Material may be affected.
                                                       27
                                                       28
                                                                                                           9                     CASE NO. 5:20-cv-01052-FMO-KK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                     Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 10 of 15 Page ID #:638




                                                           1         If the Designating Party timely seeks a protective order, the Party served with
                                                           2   the subpoena or court order shall not produce any information designated in this action
                                                           3   as "CONFIDENTIAL" before a determination by the court from which the subpoena
                                                           4   or order issued, unless the Party has obtained the Designating Party's permission. The
                                                           5   Designating Party shall bear the burden and expense of seeking protection in that court
                                                           6   of its confidential material and nothing in these provisions should be construed as
                                                           7   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                           8   directive from another court.
                                                           9   9.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                       10            IN THIS LITIGATION
                                                       11            (a)      The terms of this Order are applicable to information produced by a Non-
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Party in this Action and designated as "CONFIDENTIAL." Such information
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13      produced by Non-Parties in connection with this litigation is protected by the remedies
AKERMAN LLP




                                                       14      and relief provided by this Order. Nothing in these provisions should be construed as
                                                       15      prohibiting a Non-Party from seeking additional protections.
                                                       16            (b)      In the event that a Party is required, by a valid discovery request, to
                                                       17      produce a Non-Party's confidential information in its possession, and the Party is
                                                       18      subject to an agreement with the Non-Party not to produce the Non-Party's confidential
                                                       19      information, then the Party shall:
                                                       20            (1)      promptly notify in writing the Requesting Party and the Non-Party that
                                                       21      some or all of the information requested is subject to a confidentiality agreement with
                                                       22      a Non-Party;
                                                       23            (2)      promptly provide the Non-Party with a copy of the Stipulated Protective
                                                       24      Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                       25      description of the information requested; and
                                                       26            (3)      make the information requested available for inspection by the Non-
                                                       27      Party, if requested.
                                                       28
                                                                                                          10                  CASE NO. 5:20-cv-01052-FMO-KK
                                                                                            STIPULATED PROTECTIVE ORDER
                                                     Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 11 of 15 Page ID #:639




                                                           1   (c) If the Non-Party fails to seek a protective order from this court within 14 days of
                                                           2   receiving the notice and accompanying information, the Receiving Party may produce
                                                           3   the Non-Party's confidential information responsive to the discovery request. If the
                                                           4   Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                                                           5   information in its possession or control that is subject to the confidentiality agreement
                                                           6   with the Non-Party before a determination by the court. Absent a court order to the
                                                           7   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
                                                           8   court of its Protected Material.
                                                           9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                       10            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                       11      Protected Material to any person or in any circumstance not authorized under this
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13      writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
AKERMAN LLP




                                                       14      to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                       15      persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                       16      and (d) request such person or persons to execute the "Acknowledgment and
                                                       17      Agreement to Be Bound" that is attached hereto as Exhibit A.
                                                       18      11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                       19               PROTECTED MATERIAL
                                                       20            When a Producing Party gives notice to Receiving Parties that certain
                                                       21      inadvertently produced material is subject to a claim of privilege or other protection,
                                                       22      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                       23      Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                       24      may be established in an e-discovery order that provides for production without prior
                                                       25      privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                       26      parties reach an agreement on the effect of disclosure of a communication or
                                                       27      information covered by the attorney-client privilege or work product protection, the
                                                       28
                                                                                                         11                    CASE NO. 5:20-cv-01052-FMO-KK
                                                                                           STIPULATED PROTECTIVE ORDER
                                                     Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 12 of 15 Page ID #:640




                                                           1   parties may incorporate their agreement in the stipulated protective order submitted to
                                                           2   the court.
                                                           3   12.      MISCELLANEOUS
                                                           4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                           5   person to seek its modification by the Court in the future.
                                                           6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                           7   Protective Order no Party waives any right it otherwise would have to object to
                                                           8   disclosing or producing any information or item on any ground not addressed in this
                                                           9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                       10      ground to use in evidence of any of the material covered by this Protective Order.
                                                       11            12.3 Filing Protected Material. A Party that seeks to file under seal any
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13      only be filed under seal pursuant to a court order authorizing the sealing of the specific
AKERMAN LLP




                                                       14      Protected Material at issue. If a Party's request to file Protected Material under seal is
                                                       15      denied by the court, then the Receiving Party may file the information in the public
                                                       16      record unless otherwise instructed by the court.
                                                       17      13.   FINAL DISPOSITION
                                                       18            After the final disposition of this Action, as defined in paragraph 4, within 60
                                                       19      days of a written request by the Designating Party, each Receiving Party must return
                                                       20      all Protected Material to the Producing Party or destroy such material. As used in this
                                                       21      subdivision, "all Protected Material" includes all copies, abstracts, compilations,
                                                       22      summaries, and any other format reproducing or capturing any of the Protected
                                                       23      Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                       24      must submit a written certification to the Producing Party (and, if not the same person
                                                       25      or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                       26      category, where appropriate) all the Protected Material that was returned or destroyed
                                                       27      and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                                                       28
                                                                                                         12                    CASE NO. 5:20-cv-01052-FMO-KK
                                                                                           STIPULATED PROTECTIVE ORDER
                                                     Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 13 of 15 Page ID #:641




                                                           1   compilations, summaries or any other format reproducing or capturing any of the
                                                           2   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                           3   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                           4   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                                                           5   attorney work product, and consultant and expert work product, even if such materials
                                                           6   contain Protected Material. Any such archival copies that contain or constitute
                                                           7   Protected Material remain subject to this Protective Order as set forth in Section 4
                                                           8   (DURATION).
                                                           9   14.   Any violation of this Order may be punished by any and all appropriate
                                                       10      measures including, without limitation, contempt proceedings and/or monetary
                                                       11      sanctions.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13      Dated: January 27, 2021                        TYCKO & ZAVAREEI LLP
AKERMAN LLP




                                                       14                                                     By: /s/ Hassan A. Zavareei
                                                                                                                    Hassan A. Zavareei
                                                       15
                                                                                                                    Kristen G. Simplicio
                                                       16                                                           Katherine M. Aizpuru
                                                                                                              Attorneys for plaintiffs
                                                       17
                                                       18
                                                               Dated: January 27, 2021                        AKERMAN LLP
                                                       19
                                                                                                              By: /s/ Parisa Jassim
                                                       20                                                            Parisa Jassim
                                                                                                                     Celia C. Falzone
                                                       21                                                            Marc J. Gottlieb
                                                                                                              Attorneys for Defendant
                                                       22                                                     PENNYMAC LOAN SERVICES, LLC
                                                       23
                                                                     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                       24
                                                       25
                                                                       1/28/21
                                                               DATED: ____________                            ___________________________
                                                       26                                                     The Honorable Kenly Kiya Kato
                                                       27                                                     Magistrate Judge
                                                       28
                                                                                                         13                    CASE NO. 5:20-cv-01052-FMO-KK
                                                                                           STIPULATED PROTECTIVE ORDER
                                                     Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 14 of 15 Page ID #:642




                                                           1                                            EXHIBIT A
                                                           2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                           3         I,      [print or type full name], of [print or type full address], declare under penalty
                                                           4   of perjury that I have read in its entirety and understand the Stipulated Protective Order
                                                           5   that was issued by the United States District Court for the Central District of California on
                                                           6   [date] in the case of Trice, et al v. PennyMac Loan Services, LLC, Case No. 5:20-cv-01052-
                                                           7   FMO-KK (C.D. Cal. 2020). I agree to comply with and to be bound by all the terms of this
                                                           8   Stipulated Protective Order and I understand and acknowledge that failure to so comply
                                                           9   could expose me to sanctions and punishment in the nature of contempt. I solemnly
                                                       10      promise that I will not disclose in any manner any information or item that is subject to
                                                       11      this Stipulated Protective Order to any person or entity except in strict compliance with the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      provisions of this Order.
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13            I further agree to submit to the jurisdiction of the United States District Court for
AKERMAN LLP




                                                       14      the Central District of California for the purpose of enforcing the terms of this Stipulated
                                                       15      Protective Order, even if such enforcement proceedings occur after termination of this
                                                       16      action. I hereby appoint [print or type full name] of [print or type full address and
                                                       17      telephone number] as my California agent for service of process in connection with this
                                                       18      action or any proceedings related to enforcement of this Stipulated Protective Order.
                                                       19            Date:
                                                       20            City and State where sworn and signed:
                                                       21            Printed: _____________________________
                                                       22            Signature: ____________________________
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                             1                    CASE NO. 5:20-cv-01052-FMO-KK
                                                     Case 5:20-cv-01052-FMO-KK Document 55 Filed 01/28/21 Page 15 of 15 Page ID #:643




                                                           1
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET. SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                2                 CASE NO. 5:20-cv-01052-FMO-KK
